It is a privilege for me, as a Cabo Verdean, to greet all the peoples of the United Nations represented here by their highest dignitaries. I extend a special greeting to Secretary-General Antonio Guterres in recognition of how he has been leading and elevating the United Nations system to new heights in all areas, from human rights to peace and from the struggle against inequalities and injustice to sustainable development.
I welcome the General Assembly’s adoption of resolution 73/339, on cooperation with the Community of Portuguese-speaking Countries.
Cabo Verde congratulates Mr. Tijjani Muhammad-Bande of Nigeria on his election as President of the General Assembly at its seventy-fourth session. He can count on the support of Cabo Verde. We agree with him on the virtues of multilateral diplomacy in the service of peace and development.
Cabo Verde is a country with 559 years of history. Our history is one of ambition, resilience, triumph and adaptation. We have lived for centuries in a country where rainfall is sparse and uneven. We experienced hunger in the 1940s. Today, we are much more resilient and face periods of drought, always with the assurance of food security. Since the late seventeenth century, Cabo Verdeans have emigrated for economic reasons and today we have a vast diaspora in the United States, Europe and the African continent that contributes to our economy and the presence of Cabo Verde in the world. We have progressed from a very poor country to a middle-income country and now, in this generation, we legitimately aspire to development.
We have always had a difficult yet passionate relationship with nature. The good news, in what is a major trend moving forward, is that the world now values the resources found in Cabo Verde that caused trouble for past generations. The sea, which our musicians and poets sang about as the path to emigration and longing, has become an asset for the blue economy and tourism. The wind and the sun, which used to signal drought, now produce renewable energy. Our location, distant from the rest of the world, is now an important resource, positioning Cabo Verde as a platform in the mid-Atlantic, connecting Africa to Europe, the United States and Brazil.
We did not invent a new country; we adapted to living in it. We overcame the challenges and made a patriotic commitment to development, in the conviction that no one will do for us that which we cannot do for ourselves to drive the structural changes that our country needs in order to develop. The most secure foundation on which those changes can occur is political stability, good governance and trust rooted in the rule of law and the integrity of our institutions. Those are the most important assets that we in Cabo Verde are determined to preserve, watch over, value and improve.
We face the same economic, social and environmental challenges as all small island developing States (SIDS). We face the development challenges of a SIDS that has graduated to middle-income status. Our goal is not to grow out of less-advanced country status and remain a middle-income country under more punishing financing and cooperation conditions. Rather, our goal is to achieve development and high income. We therefore need development to be the goal of the transition process and for financing mechanisms and conditions to be coherent and consistent with that goal.
The revision of the SIDS Accelerated Modalities of Action (SAMOA) Pathway currently under way is an opportunity for us to step up actions that may help island nations to develop their economic competitiveness, promote social inclusion, foster resilience in their exposure to climate change and other extreme events, as well as access and judicious and sustainable financing.
We welcome the vision that Mr. Muhammad-Bande has brought us and the theme that has been proposed for our general debate, namely, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”, without forgetting peace and security as essential conditions for those efforts to succeed. These are global issues that require local responses in a context of global solidarity as they have implications for global security in the broadest sense.
Cabo Verde is implementing its strategic sustainable development plan, which is fully harmonized with the 2030 Agenda for Sustainable Development. Cabo Verde takes a cross-cutting gender equality and equity approach in our planning system, State budget and public policies. Cabo Verde guarantees the right to education for all by ensuring the universalization and funding of preschool education, providing free access to basic and secondary education and responding to special education needs. Cabo Verde has invested in social protection and care for the most vulnerable sectors of our society, including children, the elderly and persons with disabilities. Cabo Verde is betting on autonomy and self-sufficiency for families through policies that promote job creation, entrepreneurship and productive inclusion.
Cabo Verde is implementing a water and energy transition strategy aimed at reducing reliance on rainwater and fossil fuels, and improving people’s economic capacity to access water and energy. We introduced the first seawater desalinator 50 years ago. Today, 70 per cent of the population in Cabo Verde uses desalinated water for consumption. In coming years, as a result of current investments, we will reach 90 per cent. We are implementing strategies to diversify sources of water for agriculture through desalinization, the reuse of wastewater and the dissemination of drip irrigation together with renewable energy.
We are implementing an energy transition strategy in order to reduce our reliance on fossil fuels. From the current level of 20 per cent, our goal is to reach 30 per cent power production from renewable sources by 2025, exceed 50 per cent by 2030 and reach 100 per cent renewable resource use by 2040. We are the first
African country to join the Transport Decarbonisation Alliance. As part of our energy transition strategy, we intend to gradually replace all internal combustion vehicles with electric vehicles by 2050. That is our modest contribution to the reduction of greenhouse gas emissions in transportation.
Cabo Verde has demonstrated its alignment, commitment and credibility with respect to the broader ideals of the United Nations. We wish to position Cabo Verde as a useful interlocutor in promoting dialogue, peace and tolerance among nations and as a credible ally for cooperative security against such transnational crimes as drug trafficking, trafficking in persons and terrorism. We are taking all steps to implement the 17 Goals of the 2030 Agenda for Sustainable Development in an effort that involves Government, companies, civil society organizations and international partners. We seek even greater commitment in order to achieve our ultimate goal of developed status. For the United Nations, which will celebrate 75 years of existence in 2020, and for each country individually, this is a great moment to accelerate our actions towards the achievement of the Sustainable Development Goals if we actually wish to leave no one behind and achieve one of the more humanistic goals of the 2030 Agenda for Sustainable Development.
Time is short and we need concrete action to reverse the direction and breadth of climate change. Time is short and we must implement effective responses to the challenge of poverty and its consequences. Time is short and we must commit to peace. The current generation of political players does not have all the time in the world and must be held accountable to humankind. The time has arrived for us to move beyond intentions. It is time for us to undertake concrete, measurable and committed actions to fulfil the aspirations of our peoples and our global needs. It is time to improve the world.
